Citation Nr: 0828003	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-38 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for emotional instability with a history of a 
psychoneurosis.  

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a pilonidal cyst.  

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for lumbar strain with possible lumbosacral spine 
degenerative disc disease.  

4.  Entitlement to service connection for chronic hepatitis.  

5.  Entitlement to service connection for chronic 
hypertension.  

6.  Entitlement to service connection for a chronic right leg 
disorder.  

7.  Entitlement to service connection for a chronic sinus 
disorder.  
8.  Entitlement to service connection for chronic iron 
deficiency anemia.  

9.  Entitlement to service connection for a chronic left ear 
disorder to include infection residuals.  

10.  Entitlement to service connection for chronic hearing 
loss disability.  

11.  Entitlement to service connection for chronic tinnitus.  

12.  Entitlement to service connection for prostate cancer.  

13.  Entitlement to service connection for chronic erectile 
dysfunction.  

14.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder and depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from February 1966 to February 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Huntington, West Virginia, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the veteran's claims of entitlement to 
service connection for emotional instability with a history 
of a psychoneurosis, a pilonidal cyst, and lumbar strain with 
possible lumbosacral spine degenerative disc disease and 
denied service connection for chronic hepatitis, chronic 
hypertension, a chronic right leg disorder, a chronic sinus 
disorder, chronic iron deficiency anemia a chronic left ear 
disorder to include infection residuals, chronic hearing loss 
disability, chronic tinnitus, and a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) and depression.  In March 2007, the RO denied 
service connection for both prostate cancer and chronic 
erectile dysfunction.  In August 2007, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  

The issues of service connection for chronic post-operative 
pilonidal cyst residuals, a chronic psychiatric disorder to 
include a psychoneurosis and emotional instability, and a 
chronic acquired psychiatric disorder to include PTSD and 
depression are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  In January 1978, the RO denied service connection for 
emotional instability with a history of a psychoneurosis.  
The veteran was informed in writing of the adverse decision 
and his appellate rights in January 1978.  He did not submit 
a notice of disagreement with the decision. 

2.  The documentation submitted since the January 1978 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the veteran's claim.  

3.  In January 1978, the RO denied service connection for a 
pilonidal cyst.  The veteran was informed in writing of the 
adverse decision and his appellate rights in January 1978.  
He did not submit a notice of disagreement with the decision.  

4.  The documentation submitted since the January 1978 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the veteran's claim.  

5.  In January 1978, the RO denied service connection for a 
lumbar sprain with possible lumbosacral degenerative disc 
disease.  The veteran was informed in writing of the adverse 
decision and his appellate rights in January 1978.  He did 
not submit a notice of disagreement with the decision.  

6.  The documentation submitted since the January 1978 rating 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim.  

7.  Chronic hepatitis residuals were not manifested during 
active service or at any time thereafter.  

8.  Chronic hypertension was not manifested during active 
service or for many years thereafter.  The veteran's chronic 
hypertension has not been shown to have originated during 
active service.  

9.  A chronic right leg disorder was not manifested during 
active service or at any time thereafter.  

10.  A chronic sinus disorder was not manifested during 
active service or for many years thereafter.  The veteran's 
chronic sinusitis has not been shown to have originated 
during active service.  
11.  Chronic iron deficiency anemia was not manifested during 
active service or at any time thereafter.  

12.  A chronic left ear disorder was not manifested during 
active service or at any time thereafter.  

13.  Bilateral hearing loss disability for VA purposes was 
not manifested during active service or for many years 
thereafter.  The veteran's chronic bilateral sensorineural 
hearing loss disability has not been shown to have originated 
during active service.  

14.  Chronic tinnitus was not manifested during active 
service or for many years thereafter.  The veteran's chronic 
tinnitus has not been shown to have originated during active 
service.  

15.  Prostate cancer was not manifested during active service 
or for many years thereafter.  The veteran's prostate cancer 
has not been shown to have originated during active service.  

16.  Erectile dysfunction was not manifested during active 
service or for many years thereafter.  The veteran's erectile 
dysfunction has not been shown to have originated during 
active service.  


CONCLUSIONS OF LAW

1.  The January 1978 RO decision denying service connection 
for emotional instability with a history of a psychoneurosis 
is final.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
emotional instability with a history of a psychoneurosis has 
been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2007 as amended).  

2.  The January 1978 RO decision denying service connection 
for a pilonidal cyst is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a pilonidal cyst has been presented.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 
20.1103 (2007 as amended).  

3.  The January 1978 RO decision which denied service 
connection for a lumbar sprain with possible lumbosacral 
degenerative disc disease is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a lumbar sprain with 
possible lumbosacral degenerative disc disease has not been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2007 as amended).  

4.  Chronic hepatitis residuals were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a), (2007 as amended).  

5.  Chronic hypertension was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a), 3.307, 3.309 (2007 as 
amended).  

6.  A chronic right leg disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a), (2007 as amended).  

7.  A chronic sinus disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a), (2007 as amended).  

8.  Chronic iron deficiency anemia was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a), (2007 as amended).  
9.  A chronic left ear disorder to include infection 
residuals was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 
(2007 as amended).  

10.  Chronic hearing loss disability was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.307, 3.309 
(2007 as amended).  

11.  Chronic tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a), (2007 as amended).  

12.  Prostate cancer was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326(a), 3.307, 3.309 (2007 as 
amended).  

13.  Chronic erectile dysfunction was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a), (2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the veteran's application and claims, the Board 
observes that the RO issued VCAA notices to the veteran in 
the veteran in November 2004, December 2004, March 2006, and 
January 2007 which informed him of the evidence needed to 
support an application to reopen a claim of entitlement to 
service connection, claim of entitlement to service 
connection, and the assignment of a disability evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his application and claims.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  The hearing transcript 
is of record.  There remains no issue as to the substantial 
completeness of the veteran's application and claims.  All 
relevant facts have been developed to the extent possible.  
As will be discussed in greater detail with respect to each 
specific claim, the Board finds that a VA examination or 
opinion is not necessary in regard to the claims decided 
herein.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as amended).  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet.App. 1; 
(2006) Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  

II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2007).  
A.  Emotional Instability with a History of a Psychoneurosis

1.  Prior RO Decision

In January 1978, the RO denied service connection for 
emotional instability with a history of a psychoneurosis as 
the claimed disability was "a constitutional or 
developmental abnormality and the evidence does not establish 
that the nervous condition which existed prior to service was 
aggravated by service."  The veteran was informed in writing 
of the adverse decision and his appellate rights in January 
1978.  The veteran did not subsequently submit a NOD with the 
decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The report of the veteran's 
November 1965 physical examination for service entrance 
states that the veteran indicated that he experienced 
"depression or excessive worry" and "nervous trouble of 
any sort."  He clarified that he became "worried easily."  
The examiner identified no psychiatric abnormalities.  A 
February 1966 written statement from J. W. Stokes, M. D., 
reports that he had been treating the veteran for 
"psychoneuroses and extreme nervousness" with tranquilizers 
since September 1962.  An October 1966 Army psychiatric 
evaluation conveys that the veteran complained of life-long 
nervousness.  He reported that he had taken tranquilizers 
prior to service entrance.  An impression of "emotional 
instability [symptoms], mild [line of duty] no, [existed 
prior to service]" was advanced.  The report of the 
veteran's January 1968 physical examination for service 
separation states that the veteran reported that he had 
experienced "nervous trouble of any sort."  The military 
examiner identified no psychiatric abnormalities.  A January 
1969 written statement from Dr. Stokes relates that the 
veteran was treated for "a highly nervous condition" in 
November 1961.  In his October 1977 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
advanced that his "nerves" had been "aggravated by 
service."  The report of a December 1977 VA examination for 
compensation purposes states that the veteran complained of a 
"nervous condition."  He reported that he had been nervous 
"all my life."  No psychiatric disorder was diagnosed.  


2.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2007) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the January 1978 RO decision 
denying service connection for emotional instability with a 
history of a psychoneurosis consists of consists of 
photocopies of the veteran's service medical records, VA 
examination documentation, and Dr. Stokes' January 1969 
written statement; service personnel records; VA clinical and 
examination documentation, private clinical documentation; 
Social Security Administration (SSA) documentation; 
photographs of the veteran and pill bottles; medical text 
extracts; the transcript of the August 2007 hearing before 
the undersigned Veterans Law Judge sitting at the RO; and 
written statements from the veteran, his spouse, and his 
former spouse.  A November 2004 treatment record from the 
Princeton, West Virginia, Vet Center states that the veteran 
was diagnosed with "generalized anxiety and major depression 
due to his military service."  An October 2005 written 
statement from the veteran conveys that he had found pill 
bottles for Librium and Compazine which had been prescribed 
for him by a VA physician during outpatient treatment for 
"excessive anxiety" at the Beckley, West Virginia, VA 
medical facility in March and April 1967.  The photos of the 
pill bottle and their labels indicate that the medications 
were filled for the veteran at the Beckley, West Virginia, VA 
Hospital on March 30, 1967, and April 11, 1967.  The report 
of an April 2007 VA examination for compensation purposes 
states that the veteran "has had a nervous breakdown and 
hospitalized in 1967 when he received orders to go to 
Vietnam."  The veteran was diagnosed with a 
not otherwise specified general anxiety disorder.  The 
examiner commented that "I feel that some anxiety and 
depression, less than 50:50 probability, is the result of the 
above including his nervous breakdown in 1967."  

The Board finds that the November 2004 Vet Center treatment 
record, the veteran's October 2005 written statement and 
accompanying pill bottle photos, and the report of the April 
2007 VA examination for compensation purposes constitute new 
and material evidence in that they are of such significance 
that they raise a reasonable possibility of substantiating 
the veteran's claim when considered with previous evidence of 
record.  As new and material evidence has been received, the 
veteran's claim of entitlement to service connection for 
emotional instability with a history of a psychoneurosis is 
reopened.  

B.  Pilonidal Cyst

1.  Prior RO Decision

In January 1978, the RO denied service connection for a 
pilonidal cyst as the claimed disorder had been manifested 
prior to service entrance and did not increase in severity 
beyond its natural progression during active service.  The 
veteran was informed in writing of the adverse decision and 
his appellate rights in January 1978.  The veteran did not 
subsequently submit a NOD with the decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The report of the veteran's 
November 1965 physical examination for service entrance 
states that he presented a history of a "cyst on spine."  
The military examiner identified no pilonidal cyst or other 
cysts.  A February 1966 Army treatment record states that the 
veteran complained of a small mass in the coccyxal area.  An 
impression of "[ruleout] pilonidal cyst" was advanced.  
Army clinical documentation dated in June 1966 indicates that 
the veteran presented a "7 y[ea]r history of pilonidal sinus 
disease."  He underwent "surgical exploration pilonidal 
cyst."  A January 1967 Army hospital summary indicates that 
the veteran complained of chronic drainage from a pilonidal 
incision.  He presented a four to five year history of 
recurrent pilonidal cysts and abscesses.  The report of the 
veteran's January 1968 physical examination for service 
separation indicates that no pilonidal cyst or chronic 
post-operative residuals thereof were identified.  The 
January 1969 written statement from Dr. Stokes conveys that 
the veteran was diagnosed with a pilonidal cyst in November 
1961 and underwent two surgical procedures for a pilonidal 
cyst during active service.  The veteran's surgical incision 
was noted to have failed to heal properly.  Clinical 
documentation from R. A. Rana, M.D., dated between November 
1976 and October 1977 indicates that the veteran was treated 
for multiple draining pilonidal sinuses and underwent 
excision of the cysts and sinuses.  The report of a December 
1977 VA examination for compensation purposes states that the 
veteran was diagnosed with "status post-operative, pilonidal 
cyst, healed."  

2.  New and Material Evidence

The evidence submitted since the January 1978 RO decision 
denying service connection for a pilonidal cyst consists of 
photocopies of the veteran's service medical records, VA 
examination documentation, and Dr. Stokes' January 1969 
written statement; service personnel records; VA clinical and 
examination documentation, private clinical documentation; 
SSA documentation; photographs of the veteran and pill 
bottles; medical text extracts; newspaper articles; the 
transcript of the August 2007 hearing before the undersigned 
Veterans Law Judge sitting at the RO; and written statements 
from the veteran, his spouse, and his former spouse.  An 
August 2007 written statement from the veteran's former 
spouse indicates that the veteran's pilonidal cyst excision 
healed with "a very thin layer of skin over it" which 
occasionally ripped open.  An undated written statement from 
the veteran's current spouse received in August 2007 conveys 
that the veteran's back excision site became "very irritated 
and raw" and necessitates the use of a "special salve."  
At the August 2007 hearing before the underwritten Veterans 
Law Judge sitting at the RO, the veteran testified that his 
post-operative pilonidal scar residuals were painful and 
tender.  

The Board finds that the August 2007 hearing transcript and 
the written statements from the veteran's former and current 
spouses constitute new and material evidence in that they are 
of such significance that they raise a reasonable possibility 
of substantiating the veteran's claim when considered with 
previous evidence of record.  As new and material evidence 
has been received, the veteran's claim of entitlement to 
service connection for a pilonidal cyst is reopened.  

C.  Lumbar Sprain and Lumbosacral Degenerative Disc Disease

1.  Prior RO Decision

In January 1978, the RO denied service connection for a 
lumbar sprain and possible lumbosacral disc disease as the 
claimed disability was not incurred in or aggravated by 
active service.  The veteran was informed in writing of the 
adverse decision and his appellate rights in January 1978.  
The veteran did not subsequently submit a NOD with the 
decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records make no reference to a chronic spine/back disorder.  
The report of a December 1977 VA examination for compensation 
purposes states that the veteran presented a history of 
having sustained a chronic back injury while lifting a 
manhole cover in 1975.  The veteran was diagnosed with a 
lumbar spine sprain and "early discogenic disease, L5-S1, 
possible."  


2.  New and Material Evidence

The evidence submitted since the January 1978 RO decision 
denying service connection for lumbar sprain and possible 
lumbosacral disc disease consists of photocopies of the 
veteran's service medical records, VA examination 
documentation, and Dr. Stokes' January 1969 written 
statement; service personnel records; VA clinical and 
examination documentation, private clinical documentation; 
SSA documentation; photographs of the veteran and pill 
bottles; medical text extracts; the transcript of the August 
2007 hearing before the undersigned Veterans Law Judge 
sitting at the RO; and written statements from the veteran, 
his spouse, and his former spouse.  In an August 1983 letter 
to United States Senator Harry Byrd, the veteran advanced 
that he "became disabled with a lower back injury on Dec. 
27, 19[illegible] [and] I did not apply for my disability 
Social Security until February 197[illegible]."  A September 
1978 SSA administrative law judge decision conveys that the 
veteran reported that he had injured his back on December 27, 
1975, while working at a sewage treatment plant.  

A March 2005 X-ray study of the lumbar spine from James M. 
Wills, M.D., states that the veteran exhibited findings 
consistent with lumbosacral spine degenerative disc disease 
and degenerative joint disease.  The report of the April 2007 
VA examination for compensation purposes relates that the 
veteran presented a history of having injured his back while 
working in a sewage treatment plant in 1975.  At the August 
2007 hearing before the undersigned Veterans Law Judge 
sitting at the RO, the veteran testified he was not treated 
for a chronic spine/back disorder during active service 

In reviewing the additional documentation submitted into the 
record since the January 1978 rating decision, the Board 
observes that it is essentially cumulative in nature.  It 
does not reflect that a chronic spine/back disorder 
originated during active service.  It reiterates that the 
veteran was not treated for a spinal/back disorder during 
active service and initially sustained a chronic lumbosacral 
spine disorder in a December 1975 accident at the sewage 
treatment plant where he was employed.  The additional 
documentation does not, either by itself or in connection 
with evidence previously assembled, raise a reasonable 
possibility of substantiating the veteran's claim.  
Therefore, the Board finds that new and material evidence has 
not been received to reopen the veteran's claim of 
entitlement to service connection for a lumbar strain with 
possible lumbosacral spine degenerative disc disease.  

III.  Service Connection 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Where a 
veteran served continuously for ninety days or more during a 
period of war and cardiovascular-renal disease including 
hypertension, an organic disease of the nervous system 
including sensorineural hearing loss, and/or a malignant 
tumor becomes manifest to a degree of ten percent within one 
year of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304 (2007).  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions", 38 C.F.R. § 
3.304(b) (1) (1993).  Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).  See also 
Cotant v. Principi, 17 Vet. App. 116 
(2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), has held that:  

In view of the legislative history and 
the language of section 1111, we hold 
that the government must show clear and 
unmistakable evidence of both a 
preexisting condition and a lack of in-
service aggravation to overcome the 
presumption of soundness for wartime 
service under section 1111.  

The effect of section 1111 on claims for 
service-connected disability thus may be 
summarized as follows.  When no 
preexisting condition is noted upon entry 
into service, the veteran is presumed to 
have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government 
may show a lack of aggravation by 
establishing that there was no increase 
in disability during service or that any 
"increase in disability [was] due to the 
natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  
However, if the government fails to rebut 
the presumption of soundness under 
section 1111, the veteran's claim is one 
for service connection.  This means that 
no deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).  

A.  Chronic Hepatitis

At his November 1965 physical examination for service 
entrance, the veteran presented a history of hepatitis in 
approximately 1962.  On contemporaneous physical evaluation, 
the veteran was not diagnosed with either active hepatitis or 
chronic hepatitis residuals.  A February 1966 Army treatment 
record states that the veteran felt well.  He presented a 
history of hepatitis in approximately 1961 which had been 
successfully treated.  Liver function studies were ordered.  
A June 1966 Army treatment record notes that the veteran's 
liver function studies were within normal limits.  At his 
January 1968 physical examination for service separation, the 
veteran presented a history of hepatitis in 1962.  The 
military examiner identified no active hepatitis or chronic 
hepatitis residuals.  

In an undated written statement received in August 2007, the 
veteran conveyed that he had been initially diagnosed with 
hepatitis at the age of 14.  At the August 2007 hearing 
before the undersigned Veterans Law Judge sitting at the RO, 
the veteran testified that he had been diagnosed with 
hepatitis in 1961 or 1962.  He stated that his history of 
hepatitis prevented him from donating blood.  The veteran was 
unaware of any other chronic hepatitis residuals.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's service medical records reflect that 
he presented a pre-service history of hepatitis at the age of 
14 in 1961 or 1962.  However, as noted, a mere self-report of 
a preservice condition recorded at the time of examination 
does not constitute an actual notation of such condition.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding 
that a veteran's self-report that he had previously suffered 
from "depression or excessive worry" prior to service was 
insufficient to rebut the presumption of soundness as was 
found in 38 U.S.C.A § 1111); see also Cotant, supra.

In this case, hepatitis or chronic hepatitis residuals were 
not clinically identified at either service entrance; during 
active service; or at any time thereafter.  The veteran has 
identified no chronic hepatitis residuals beyond his alleged 
inability to donate blood due to his hepatitis history.  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this instance, the veteran's claim is 
supported solely by his own testimony and written statements 
on appeal.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the existence of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
objective clinical record contains no objective evidence of 
chronic hepatitis residuals, the Board finds that the 
veteran's lay statements to be unpersuasive.  Therefore, 
service connection for chronic hepatitis residuals is not 
warranted. 

Although the Board has considered whether an opinion should 
be obtained in regard to his claim for service connection for 
hepatitis, the Board finds that VA was not under an 
obligation to obtain such an opinion, as such is not 
necessary to make a decision on this claim.  As noted, there 
is no competent medical evidence demonstrating that the 
claimed hepatitis was incurred in or aggravated by service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  Furthermore, 
there is no lay evidence suggesting the actual onset or 
worsening of any observable symptomatology during service, 
and thereafter.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Holding that under 38 U.S.C.A § 5103A(d)(2), VA was 
to provide a medical examination where the claimant had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge).

B.  Chronic Hypertension

The veteran's service medical records make no reference to 
chronic hypertension.  At the December 1977 VA examination 
for compensation purposes, the veteran exhibited blood 
pressure readings of 150/100, 146/98, and 144/98.  A 
September 2002 VA treatment record states that the veteran 
was diagnosed with chronic hypertension.  In an October 2004 
written statement, the veteran advanced that he had been 
initially diagnosed with hypertension in 1976.  

Chronic hypertension was not manifested during active service 
or for many years thereafter.  No competent medical 
professional has attributed the veteran's chronic 
hypertension to active service.  

The veteran's claim is supported solely by his own testimony 
and written statements on appeal.  A lay witness is generally 
not capable of offering evidence involving medical knowledge 
such as the causation of a particular condition.  See 
Espiritu, supra.  As the objective clinical record contains 
no objective evidence of an etiological relationship between 
the onset of the veteran's chronic hypertension and active 
service, the Board finds that the veteran's lay statements to 
be unpersuasive.  Therefore, service connection for chronic 
hypertension is not warranted. 

Again, the Board has considered whether an opinion should be 
obtained in regard to his claim for service connection for 
hypertension; however, the Board finds that VA was not under 
an obligation to obtain such an opinion, as such is not 
necessary to make a decision on this claim.  Specifically, 
there is no competent evidence suggesting the onset of 
hypertension in service, or otherwise relating that 
disability to service, and hypertension is not the type of 
disability that lends itself to lay observation; thus, the 
veteran's own contentions cannot serve as evidence of an 
increase in severity during service.  See Wells, Charles, 
supra.

C.  Chronic Right Leg Disorder

The veteran's service medical records make no reference to a 
chronic right leg disorder.  In an October 2004 written 
statement, the veteran advanced that he began to have right 
leg problems in 1976 including giving way of the extremity.  

The March 2005 X-ray study from Dr. Wills notes that the 
veteran complained of right leg numbness.  An impression of 
lumbosacral spine degenerative disc disease was advanced.  

A chronic right leg disorder was not manifested during active 
service or at any time thereafter.  While the clinical 
documentation notes that the veteran complained of right leg 
numbness, his symptoms were attributed to his 
nonservice-connected lumbosacral spine degenerative disc 
disease.  The veteran has not identified a specific right leg 
disorder for which he is seeking service connection.  In the 
absence of evidence of current disability, there can be no 
valid claim.  See Brammer, supra.  

The veteran's claim is supported solely by his own written 
statements on appeal.  As the objective clinical record 
contains no objective evidence of a chronic right leg 
disorder, the Board finds that the veteran's lay statements 
to be unpersuasive.  His lay statements are not competent 
evidence of the existence of the claimed disorder.  See 
Espiritu, supra.  Therefore, service connection for a chronic 
right leg disorder is not warranted. 

As noted, the veteran dated the onset of his legs problems to 
several years after military service, rather than during his 
military service, and he is not competent to relate those 
problems to service.  Thus, the veteran has not demonstrated 
any credible or competent association between this disability 
and service so as to warrant obtaining a medical examination 
or opinion.  See Wells, Charles, supra.

D.  Chronic Sinus Disorder

The veteran's service medical records make no reference to a 
chronic sinus disorder.  At both his November 1965 physical 
examination for service entrance and his January 1968 
physical examination for service separation, the veteran 
denied having ever experienced sinusitis.  No chronic sinus 
disorder or other abnormality was identified.  

A September 2002 VA treatment record states that the veteran 
was diagnosed with chronic sinusitis.  

In an undated written statement, the veteran indicated that 
he had been treated for "sinus trouble" from the age of 8 
by Dr. Stokes.  There were no available records of such 
treatment.  The veteran stated that he was currently being 
treated for chronic sinusitis at the Beckley, West Virginia, 
VA Medical Center.  

At the August 2007 hearing on appeal, the veteran testified 
that he initially manifested chronic sinus problems as a 
teenager prior to service entrance; experienced sinus-related 
nasal congestion and sneezing during active service; and 
continued to have chronic sinus complaints to the present 
time.  

A chronic sinus disorder was not manifested during active 
service or for many years thereafter.  No competent medical 
professional has attributed the veteran's chronic sinusitis 
to active service.  

The veteran asserts on appeal that he initially manifested a 
chronic sinus disorder prior to service entrance and 
continued to experience chronic sinus symptoms such as nasal 
congestion and associated impaired breathing during and after 
active service.  As noted, a self-reported history of 
symptoms prior to service is not sufficient to overcome the 
presumption of soundness.  No chronic sinus disorder was 
identified at the veteran's physical examination for service 
entrance, during active service, or his physical examination 
for service separation.  

The veteran's claim is supported solely by his own testimony 
and written statements on appeal.  He is competent to state 
that he experienced respiratory symptoms during active 
service.  See Espiritu, supra.  However, in light of his 
specific denial of such symptomatology at separation, the 
Board finds his current allegations of the onset or worsening 
of such symptoms during service to not be credible.  

In this case, there is no objective clinical documentation of 
such a disability until 2002, decades after service 
separation.  As the objective clinical record contains no 
objective evidence of an etiological relationship between the 
veteran's chronic sinusitis and active service, the Board 
finds that the veteran's lay statements to be unpersuasive.  
Therefore, service connection for a chronic sinus disorder is 
not warranted.  

Furthermore, as there is no competent medical evidence or 
credible lay evidence suggesting an association between the 
current disorder and service, the Board finds that an 
examination or opinion is not necessary.  See Wells, Charles, 
supra.

E.  Chronic Iron Deficiency Anemia

The veteran's service medical records make no reference to 
chronic anemia.  The record contains no clinical 
documentation of the claimed disorder.  In an undated written 
statement, the veteran indicated that he had been initially 
treated for iron-deficiency anemia at the age of 14 in 1960 
by Dr. Stokes.  As noted, however, the self-report of a 
preexisting disability is not sufficient to establish that 
the condition existed prior to service.

Furthermore, there is no competent evidence of a current 
disability, and, in the absence of evidence of current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran's claim is supported solely by his own written 
statements on appeal, and his lay statements are not 
competent to establish the existence of the claimed disorder.  
See Espiritu, supra.  As the record contains no objective 
evidence of chronic iron deficiency anemia, the Board finds 
that the veteran's lay statements to be unpersuasive.  
Therefore, service connection for chronic iron deficiency 
anemia is not warranted.

Furthermore, as there is no competent evidence suggesting the 
onset or worsening of anemia in service, or otherwise 
relating that disability to service, and anemia is not the 
type of disability that lends itself to lay observation; the 
Board finds that a medical examination or opinion is not 
warranted.  See Wells, Charles, supra.

F.  Chronic Left Ear Disorder

The veteran's service medical records make no reference to a 
chronic left ear disorder.  At his January 1968 physical 
examination for service separation, the veteran presented a 
history of "otitis as child."  On contemporaneous physical 
evaluation, the veteran's ears were reported to be normal.  
In an undated written statement, the veteran asserted that he 
had been treated for left ear infections by Dr. Stokes "off 
and on for years."  

A March 2005 physical evaluation from David M. Harris, M.D., 
notes that the veteran's external ears, ear canals, and 
tympanic membranes were normal.  

At the August 2007 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran testified that he 
"suffered from ear infections."  He agreed that his ear 
infections could be "secondary to may be wearing hearing 
aids."  

The veteran's service medical records make no reference to 
chronic left ear disorder.  While he reported a history of 
"otitis" as child at his January 1968 physical examination 
for service separation, the veteran did not exhibit any left 
ear abnormalities on contemporaneous physical evaluation.  
Thus, the presumption of soundness applies.  The record 
contains no clinical documentation of the claimed disorder.  
Indeed, the veteran has identified no specific chronic left 
ear infections or other abnormalities during service.  For 
these reasons, service connection for a chronic left ear 
disorder to include infection residuals is not warranted.

In addition, as there is no competent lay or medical evidence 
suggesting the onset of ear infections or residuals thereof 
in service, or otherwise relating any current ear infections 
to service, the Board finds that an examination or opinion is 
not necessary.  See Wells, Charles, supra.

G.  Chronic Hearing Loss Disability

Service connection for impaired hearing shall be established 
when the thresholds     for any of the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's service medical records make no reference to 
chronic hearing loss disability.  At his January 1968 
physical examination for service separation, the veteran 
denied having ever experienced hearing loss.  On 
contemporaneous audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
-
25
LEFT
15
10
10
-
20

A September 2002 VA treatment record states that the veteran 
complained of decreased left ear hearing.  No hearing loss 
disability was diagnosed.  

A March 2004 VA audiological evaluation indicates that the 
veteran exhibited bilateral sensorineural hearing loss 
disability.  

In his October 2004 written statement, the veteran advanced 
that he experienced a "50 percent" left ear hearing loss 
for which he used a hearing aid.  In his November 2004 
Veteran's Application for Compensation or Pension (VA Form 
21-526), the veteran indicated that his bilateral hearing 
loss disability began in February 1969.  He stated that he 
was not afforded a hearing test at his physical examination 
for service separation.  

In an undated written statement, the veteran advanced that he 
had "hearing problems when I was drafted in Feb[ruary] 
1966."  He stated that his left ear hearing impairment was 
progressive in nature.  

Clinical documentation from Dr. Harris dated in March and 
April 2005 notes that the veteran complained of bilateral 
hearing loss disability which manifested itself "gradually 
over the past several years."  He reported that: he had 
served in the Army Corps of Engineers as a mechanic; did 
"some land mine work" during active service; "had a few 
noisy jobs at a sewage plant for five years, which he stopped 
in 1975;" and he hunted and shot following service 
separation.  The veteran was diagnosed with asymmetrical 
hearing loss.  The doctor clarified that the veteran had 
"unexplained hearing loss."  

At the August 2007 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran testified that he 
noticed that he had experienced hearing loss during active 
service.  His military noise exposure included diesel engine 
noise; land mine detection and destruction; and gunfire.  The 
veteran stated that he had bilateral hearing loss disability 
for which he wore hearing aids.  

The veteran's service medical records indicate that he 
exhibited bilateral auditory acuity within normal limits 
during active service.  The clinical documentation of record 
reflects that the veteran was initially diagnosed with 
bilateral sensorineural hearing loss disability in 2005, some 
37 years after service separation.  No competent medical 
professional has attributed the onset of the veteran's 
chronic bilateral hearing loss disability to active service.  
In fact, Dr. Harris described the veteran's hearing loss 
disability as "unexplained."  

The veteran advances on appeal that he initially manifested 
hearing loss during active service.  The veteran is competent 
to state that he experienced hearing loss during active 
service.  In reviewing the probative evidence of record, the 
Board observes that the veteran's statements as to the 
initial onset of his chronic bilateral hearing loss 
disability are inconsistent.  In his November 2004 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran stated that his bilateral hearing loss disability 
began in February 1969, a date more than one year after 
service separation.  In a subsequent undated written 
statement, the veteran reported that he had "hearing 
problems" at the time when he was drafted into the military.  
At the hearing on appeal, the veteran testified that he 
initially experienced hearing loss during active service 
which he tacitly attributed to his inservice noise exposure.  
Given his contradictory statements as to the onset of the 
claimed disorder, the Board finds that they are of little 
probative value and unpersuasive.  

As the objective clinical record contains no objective 
evidence of an etiological relationship between the veteran's 
chronic bilateral sensorineural hearing loss disability and 
active service including his inservice noise exposure, the 
Board concludes that service connection for chronic 
hypertension is not warranted. 

As there is no competent medical evidence or credible lay 
evidence suggesting an association between his current 
hearing loss disability and service, the Board further finds 
that a VA medical examination or opinion was not warranted.  
38 C.F.R. § 3.159.

H.  Chronic Tinnitus.

The veteran's service medical records make no reference to 
chronic tinnitus.  In his October 2004 written statement, the 
veteran conveyed that he experienced bilateral tinnitus.  

In his November 2004 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran indicated that his 
tinnitus began in February 1969.  He stated that it was not 
treated during active service.  

The March 2004 VA audiological evaluation indicates that the 
veteran complained of tinnitus.  

Clinical documentation from Dr. Harris dated in March and 
April 2005 notes that the veteran complained of constant left 
sided tinnitus.  He was diagnosed with tinnitus.  

At the August 2007 hearing on appeal, the veteran testified 
that he initially experienced ringing of the ears in 
approximately 2004.  

The clinical documentation of record does not reflect that 
the veteran exhibited chronic tinnitus during active service 
or for many years thereafter.  No competent medical 
professional has attributed the claimed disorder to active 
service or inservice acoustical or other trauma.  

In reviewing his testimony and written statements on appeal, 
the Board observes that the veteran repeatedly indicated that 
his tinnitus was initially manifested after service 
separation.  In his November 2004 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
reported that his tinnitus began in February 1969.  At the 
hearing on appeal, the veteran testified that he initially 
experienced ringing of the ears in approximately 2004.  The 
veteran is competent to describe his experience of ringing in 
the ears during and after active service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (providing that ringing in 
the ears is capable of lay observation).  Given that fact and 
in the absence of any clinical evidence to the contrary, the 
Board finds that service connection for chronic tinnitus is 
not warranted.  

Furthermore, as there is no competent lay or medical evidence 
suggesting the onset of tinnitus in service, or otherwise 
relating that disability to service; the Board finds that a 
medical examination or opinion is not warranted.  See Wells, 
Charles, supra.


I.  Prostate Cancer.

The veteran's service medical records make no reference to 
prostate cancer or other chronic prostate disability.  A June 
2006 VA treatment record notes that the veteran was diagnosed 
with adenocarcinoma of the prostate by biopsy.  At the 
hearing on appeal, the veteran testified that he had been 
initially diagnosed with prostate cancer in January 2006.  

The veteran was diagnosed with prostate cancer in 2006, some 
37 years after service separation.  The veteran does not 
advance that his prostate cancer was initially manifested in 
or otherwise originated during active service.  The veteran 
did not serve in the Republic of Vietnam and does not allege 
that he was exposed to herbicides.  No competent medical 
professional has advanced that an etiological relationship 
exists between the veteran's prostate cancer and active 
service.  To the extent that the veteran believes his 
prostate cancer to be due to exposure to chemicals in 
service, he is not competent to offer an opinion on a matter 
requiring medical expertise.  See Espiritu, supra.  
Accordingly, service connection for prostate cancer is 
denied.  

As there is no competent evidence suggesting an association 
between the claimed disability and service; the Board also 
finds that a medical examination or opinion is not warranted.  
See Wells, Charles, supra.

J.  Chronic Erectile Dysfunction.  

The veteran's service medical records make no reference to 
chronic erectile dysfunction.  In his August 2007 Appeal to 
the Board (VA Form 9), the veteran advanced that he suffered 
from erectile dysfunction secondary to his prostate cancer.  
At the hearing on appeal, the veteran testified that he had 
manifested erectile dysfunction secondary to his prostate 
cancer.  

The veteran advances that he suffers from chronic erectile 
dysfunction secondary to his prostate cancer.  He does not 
advance that the claimed disorder was manifest in or 
otherwise originated during active service.  Service 
connection has been denied for prostate cancer.  Accordingly, 
service connection for chronic erectile dysfunction is also 
denied.  

ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for emotional instability with a 
history of a psychoneurosis is granted.  

The veteran's application to reopen his claim of entitlement 
to service connection for a pilonidal cyst is granted.  

The veteran's application to reopen his claim of entitlement 
to service connection for lumbar sprain and possible 
lumbosacral disc disease is denied.  

Service connection for chronic hepatitis residuals is denied.  

Service connection for chronic hypertension is denied.  

Service connection for a chronic right leg disorder is 
denied.  

Service connection for a chronic sinus disorder is denied.  

Service connection for chronic iron deficiency anemia is 
denied.  

Service connection for a chronic left ear disorder to include 
infection residuals is denied.  

Service connection for chronic hearing loss disability is 
denied.  

Service connection for chronic tinnitus is denied.  

Service connection for prostate cancer is denied.  

Service connection for chronic erectile dysfunction is 
denied.  


REMAND

In light of their reopening above, the veteran's claims of 
entitlement to service connection for both a chronic 
psychiatric disorder to include a psychoneurosis and 
emotional instability and chronic post-operative pilonidal 
cysts residuals are to be determined following a de novo 
review of the entire record.  

The veteran submitted VA prescription records which reflect 
his apparent psychiatric treatment at the Beckley, West 
Virginia, VA medical facility in March and April 1967 during 
active service.  Clinical documentation of the cited VA 
treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

As noted above in reference to the veteran's application to 
reopen, written statements from Dr. Stokes dated in February 
1966 and January 1969 report that the veteran was treated for 
psychoneuroses, a "nervous condition," and "extreme 
nervousness" prior to service entrance.  The report of the 
April 2007 VA examination for compensation purposes states 
that the veteran was diagnosed with a not otherwise specified 
general anxiety disorder which the examiner attributed to 
both the veteran's inservice psychiatric complaints including 
a 1967 "nervous breakdown" and his nonservice-connected 
prostate cancer.  The examiner failed to address the 
veteran's pre-service psychiatric history.  

The August 2007 written statements from the veteran's former 
and current spouses indicate that the veteran's 
post-operative pilonidal cyst residuals remained symptomatic 
after his multiple inservice and post-service surgeries.  At 
the August 2007 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that his 
post-operative pilonidal cyst residuals were symptomatic and 
manifested by painful and tender scarring.  The veteran has 
not been afforded an evaluation which addresses his 
symptomatic chronic post-operative pilonidal cyst residuals, 
if any, and their relationship to active service.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Board finds that further evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2007 as amended) are 
fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his psychiatric 
disabilities and post-operative pilonidal 
cyst residuals.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Beckley, West 
Virginia, VA medical facility, including 
that provided in March and April 1967 and 
not already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the current nature 
and severity of his chronic psychiatric 
disabilities and chronic post-operative 
pilonidal cyst residuals, if any.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the examiner or 
examiners should identify the specific 
stressor or stressors supporting such a 
diagnosis.  The examiner or examiners 
should also specifically state whether 
the veteran exhibits any symptomatic 
chronic post-operative pilonidal cyst 
residuals.  

The examiner or examiners should advance 
an opinion at to the following questions:  

a..  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
psychiatric disorder became manifest 
prior to active service; had its 
onset during active service; is 
etiologically related to the 
veteran's inservice psychiatric 
complaints complaints; otherwise 
originated during or is causally 
related to active service; and/or 
increased in severity beyond its 
natural progression during active 
service.  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's pre-existing 
pilonidal cyst increased in severity 
beyond its natural progression 
during active service.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then adjudicate the veteran's claims 
of entitlement to service connection for 
a chronic psychiatric disorder to include 
a psychoneurosis and emotional 
instability and chronic post-operative 
pilonidal cyst residuals on a de novo 
basis and readjudicate the veteran's 
entitlement to both service connection 
for a chronic acquired psychiatric 
disorder to include PTSD and depression 
with explicit consideration of the 
provisions of 38 U.S.C.A. §§ 1111, 1137 
(West 2002) and 38 C.F.R. § 3.304(b) 
(2007) and the Federal Circuit's decision 
in Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  If the benefits sought 
on appeal remain denied, the veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the veteran's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs


